 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 620 
In the House of Representatives, U. S., 
 
April 19, 2012 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 9) to amend the Internal Revenue Code of 1986 to provide a deduction for domestic business income of qualified small businesses. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 9) to amend the Internal Revenue Code of 1986 to provide a deduction for domestic business income of qualified small businesses. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute recommended by the Committee on Ways and Means now printed in the bill shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) 70 minutes of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means; (2) the further amendment in the nature of a substitute printed in the report of the Committee on Rules accompanying this resolution, if offered by Representative Levin of Michigan or his designee, which shall be in order without intervention of any point of order, shall be considered as read, and shall be separately debatable for 25 minutes equally divided and controlled by the proponent and an opponent; and (3) one motion to recommit with or without instructions.  
 
Karen L. Haas,Clerk. 
